
	
		II
		112th CONGRESS
		2d Session
		S. 2266
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve sharing of immigration
		  information among Federal, State, and local law enforcement officials, to
		  improve State and local enforcement of immigration laws, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Scott Gardner
			 Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2.
				Definitions.
					Sec. 3. Improved
				Federal sharing of immigration information.
					Sec. 4. State and
				local reporting of immigration information.
					Sec. 5. DWI and
				immigration information in the National Criminal Information
				Center.
					Sec. 6. State and
				local enforcement of Federal immigration laws.
					Sec. 7. Detention and
				deportation of aliens for driving while intoxicated.
					Sec. 8. Federal
				detention facilities.
				
			2.DefinitionsIn this Act:
			(1)DWIThe term DWI means driving
			 while intoxicated and any similar motor vehicle violation.
			(2)Federal immigration databaseThe term Federal immigration
			 database means—
				(A)the database of the LESC insofar as it
			 relates to immigration information;
				(B)the database of the NCIC insofar as it
			 relates to immigration information; and
				(C)any other database containing immigration
			 information identified by the Secretary of Homeland Security.
				(3)Immigration informationThe term immigration
			 information means information specified by the Secretary, in
			 consultation with the Attorney General, relating to immigration, including
			 illegal immigration.
			(4)LESCThe term LESC means the Law
			 Enforcement Support Center.
			(5)NCICThe term NCIC means the
			 National Crime Information Center of the Federal Bureau of
			 Investigation.
			(6)SecretaryThe term Secretary means the
			 Secretary of Homeland Security.
			3.Improved Federal sharing of immigration
			 information
			(a)In generalThe Secretary shall share immigration
			 information with the Attorney General.
			(b)Improved operation of Federal immigration
			 databases
				(1)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary and the Attorney General shall jointly
			 submit to Congress a report on methods for improving performance of Federal
			 immigration databases to ensure the prompt entry of immigration information
			 into such databases.
				(2)CompatibilityThe report submitted under paragraph (1)
			 shall contain proposals to improve the compatibility among Federal immigration
			 databases in order to—
					(A)improve data entry, including eliminating
			 data entry backlogs;
					(B)improve the means by which immigration
			 information is exchanged; and
					(C)increase accessibility of information to
			 Federal, State, and local law enforcement agencies.
					(3)ProgressThe report submitted under paragraph (1)
			 shall describe—
					(A)the progress made in eliminating data entry
			 backlogs in such databases; and
					(B)any additional resources required to
			 eliminate such backlogs.
					4.State and local reporting of immigration
			 information
			(a)Requirement
				(1)In generalSubject to subsection (c), the director of
			 each State and local law enforcement agency receiving Federal financial
			 assistance under section 241(i) of the Immigration and Nationality Act (8
			 U.S.C. 1231(i)) shall, as a condition of such assistance, submit a report to
			 the Secretary, in such form, in such manner, and containing such immigration
			 and DWI information collected in the course of the director’s normal duties as
			 the Secretary requires for entry into Federal immigration databases.
				(2)Report on resourcesNot later than 90 days after the date of
			 the enactment of this Act, the Secretary and the Attorney General shall jointly
			 submit to Congress a report on additional resources required by State and local
			 law enforcement agencies to comply with the requirement under paragraph
			 (1).
				(b)Promotion of Law Enforcement Support
			 CenterThe Secretary shall
			 promote the use of the LESC by State and local law enforcement agencies.
			(c)Exemption from State and local reporting
			 requirementState and local
			 law enforcement agencies are not required to collect or report immigration
			 information relating to any individual who assists law enforcement agencies in
			 the performance of the duties of such agencies, including assistance as an
			 informant, a witness, or in a similar capacity.
			5.DWI and immigration information in the
			 National Criminal Information Center
			(a)InclusionDWI and immigration information in the
			 NCIC—
				(1)shall appear as a flag in the Wanted Person
			 File of the NCIC database; and
				(2)shall be timely and readily available to
			 State and local law enforcement officers while they are in the course of their
			 normal duties.
				(b)Mandatory detentionA State or local law enforcement officer
			 who finds a flag for a DWI and immigration violation of an alien in the Wanted
			 Person File of the NCIC and who arrests the alien shall detain the alien in a
			 State or local jail until the alien can be transferred to Federal
			 custody.
			6.State and local enforcement of Federal
			 immigration laws
			(a)In generalSection 287(g) of the Immigration and
			 Nationality Act (8 U.S.C. 1357(g)) is amended—
				(1)in paragraph (1), by striking may
			 enter and inserting shall enter;
				(2)in paragraph (2), by adding at the end the
			 following: If such training is provided by a State or political
			 subdivision of a State to an officer or employee of such State or political
			 subdivision of a State, the cost of such training (including applicable
			 overtime costs) shall be reimbursed by the Secretary of Homeland
			 Security.;
				(3)by striking paragraph (9); and
				(4)by redesignating paragraph (10) as
			 paragraph (9).
				(b)RulemakingNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall issue regulations to carry out the
			 amendments made by subsection (a).
			(c)Effective dates
				(1)Requirement for agreementExcept as provided under paragraph (2), the
			 amendments made by subsection (a) shall take effect on the earlier of—
					(A)the date on which regulations are issued
			 under paragraph (1); and
					(B)the date that is 1 year after the date of
			 the enactment of this Act.
					(2)Payment for training costsThe amendment made by subsection (a)(2)
			 shall take effect on the first day of the first fiscal year beginning after the
			 date of the enactment of this Act.
				7.Detention and deportation of aliens for
			 driving while intoxicated
			(a)In generalSection 236 of the Immigration and
			 Nationality Act (8 U.S.C. 1226) is amended—
				(1)in subsection (c)(1)—
					(A)in subparagraph (C), by striking ,
			 or at the end;
					(B)in subparagraph (D), by striking the comma
			 at the end and inserting ; or; and
					(C)by inserting after subparagraph (D) the
			 following:
						
							(E)is deportable on any grounds and is
				apprehended for driving while intoxicated, driving under the influence, or
				similar violation of State law (as determined by the Secretary of Homeland
				Security) by a State or local law enforcement officer covered under an
				agreement under section
				287(g),
							;
					(2)by redesignating subsection (e) as
			 subsection (f); and
				(3)by inserting after subsection (d) the
			 following:
					
						(e)Driving while intoxicatedIf a State or local law enforcement officer
				apprehends an individual for an offense described in subsection (c)(1)(E) and
				the officer has reasonable grounds to believe that the individual is an
				alien—
							(1)the officer shall use the databases of the
				Federal Government, including the National Criminal Information Center and the
				Law Enforcement Support Center, to determine if the individual—
								(A)is an alien; and
								(B)is unlawfully present in the United States;
				and
								(2)if any database under paragraph (1)
				indicates that the individual is an alien unlawfully present in the United
				States—
								(A)an officer covered under an agreement under
				section 287(g) may issue a Federal detainer to maintain the alien in custody in
				accordance with such agreement until the alien is convicted for such offense or
				the alien is transferred to Federal custody;
								(B)the officer may transport the alien to a
				location where the alien can be transferred to Federal custody and removed from
				the United States in accordance with applicable law; and
								(C)the Secretary of Homeland Security shall
				reimburse the State and local law enforcement agencies involved for the costs
				of transporting aliens when such transportation is not done in the course of
				their normal duties; or
								(3)if any database under paragraph (1)
				indicates that the individual is an alien that is not unlawfully present in the
				United States, the officer shall—
								(A)take the alien into custody for such
				offense in accordance with State law;
								(B)promptly notify the Secretary of Homeland
				Security of such apprehension; and
								(C)maintain the alien in custody pending a
				determination by the Secretary with respect to any action to be taken by the
				Secretary against such
				alien.
								.
				(b)Deportation for driving while
			 intoxicated
				(1)In generalSection 237(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the
			 following:
					
						(G)Driving while intoxicatedAny alien who is convicted of driving while
				intoxicated, driving under the influence, or a similar violation of State law
				(as determined by the Secretary of Homeland Security), or who refuses, in
				violation of State law, to submit to a Breathalyzer test or other test for the
				purpose of determining blood alcohol content is deportable and shall be
				deported.
						.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to violations or refusals occurring after the date of
			 enactment of this Act.
				(c)Sharing of information by motor vehicle
			 administrators regarding DWI convictions and refusalsEach State motor vehicle administrator
			 shall—
				(1)share information with the Secretary
			 relating to any alien who has a conviction or refusal described in section
			 237(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C.
			 1227(a)(2)(G));
				(2)share such information with other State
			 motor vehicle administrators through the Drivers License Agreement of the
			 American Association of Motor Vehicle Administrators; and
				(3)provide such information to the NCIC at
			 such time and in such form as the Secretary may require.
				8.Federal detention facilities
			(a)Report on current allocation formula;
			 recommendations for stop-Gap measuresNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall submit a report to Congress that
			 describes the formula for allocation of Federal detention facilities for aliens
			 under section 241(g) of the Immigration and Nationality Act (8 U.S.C. 1231(g)).
			 The report shall include proposals for the temporary expansion of State and
			 local jails to detain increased numbers of illegal aliens pending construction
			 or expansion of Federal detention facilities.
			(b)New construction in high concentration
			 areasIn accordance with such
			 section 241(g), the Secretary shall ensure that, to the greatest extent
			 practicable, construction of new detention facilities is undertaken in or near
			 areas in which the Secretary has determined that there is a high concentration
			 of illegal aliens.
			(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
			
